Hall, Judge.
This appeal is from an order denying a motion for summary judgment. The trial judge certified that the *163order should be subject to review. This is the second appearance of this case in the Court of Appeals. City of Atlanta v. Akins, 116 Ga. App. 230 (156 SE2d 665).
Submitted July 2, 1968
Decided July 10, 1968.
Robert L. Mitchell, David H. Fink, for appellants.
Henry L. Bowden, John E. Daugherty, for appellee.
There being a genuine issue on a material fact as to the respective ranks of various officers within the Police and Fire Departments of the City of Atlanta, the trial court did not err in overruling the motion for summary judgment.

Judgment affirmed.


Bell, P. J., and Quillian, J., concur.